August 28, 2015 Mr. John Cash Accounting Branch Chief Office of Manufacturing and Construction United States Securities and Exchange Commission Washington, D.C. 20549 Re: FutureFuel Corp. Form 10-K for the Year Ended December31, 2014 Filed March13, 2015 File No. 1-35103 Dear Mr. Cash: Receipt of your letter dated August24, 2015 (the “Comment Letter”) regarding the above-referenced filing is hereby acknowledged by FutureFuel Corp. (the “Company”). The Comment Letter requests that the Company respond within ten (10)business days from the date thereof, or inform the Securities and Exchange Commission of when the Company would provide a response. The Company respectfully requests an extension until September 15, 2015 to respond to the Comment Letter. The Company is committed to responding to the Comment Letter promptly and intends to provide a response no later than September 15, 2015. Should you have any questions regarding the request made herein, please do not hesitate to contact me at (870) 698-1811. Thank you very much for your courtesy and cooperation in this matter. Sincerely, /s/ Rose Sparks Rose Sparks, Chief Financial Officer FutureFuel Corp. 8235 Forsyth Blvd., Ste. 400, Clayton, Missouri 63105 Direct Line: ( ) 854-8351 Fax: ( ) 889-9603 e-mail: jordyfederko@ffcmail.com
